 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9

10   MARIA LOPEZ,                      No.    2:19-cv-00390-TLN-KJN
11                  Plaintiff,
12        v.                           AMENDED PRETRIAL SCHEDULING
                                       ORDER
13   LIFE INSURANCE COMPANY OF
     NORTH AMERICA,
14
                    Defendant.
15

16        After reviewing the parties’ Joint Status Report, the Court

17   makes the following Pretrial Scheduling Order.

18        I.     SERVICE OF PROCESS

19        All named Defendants have been served and no further service

20   is permitted without leave of court, good cause having been

21   shown.

22        II.    ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS

23        No joinder of parties or amendments to pleadings is

24   permitted without leave of court, good cause having been shown.

25        III.   JURISDICTION/VENUE

26        Jurisdiction is predicated upon 29 U.S.C. §§ 1132(a), (e),

27   (f) and (g), and 28 U.S.C. § 1331.      Jurisdiction and venue are

28   not contested.
                                       1
 1           IV.    DISCOVERY
 2           This case is governed by ERISA, therefore, all evidence for
 3
     trial will generally be limited to the administrative record.
 4
     The Court will allow a limited period of additional discovery in
 5
     order to assess whether a conflict of interest affected the
 6
     decision making process.
 7

 8           All discovery shall be completed by November 29, 2019.       In

 9   this context, “completed” means that all discovery shall have

10   been conducted so that all depositions have been taken and any
11   disputes relative to discovery shall be been resolved by
12
     appropriate order if necessary and, where discovery has been
13
     ordered, the order has been obeyed.       All motions to compel
14
     discovery must be noticed on the magistrate judge’s calendar in
15
     accordance with the local rules of this Court.
16

17           V.    ADMINISTRATIVE RECORD

18           Defendants shall provide Plaintiff a copy of the entire

19   administrative record within sixty (60) days of the date of this
20   Pretrial Scheduling Order.     The filing of the written
21
     administrative record shall be filed not later than January 31,
22
     2020.
23
             VI.   MOTION HEARING SCHEDULE
24

25           All dispositive motions, except motions for continuances,

26   temporary restraining orders or other emergency applications,

27   shall be heard no later than April 2, 2020.       All purely legal
28
                                           2
 1   issues are to be resolved by timely pretrial motions.            Local
 2   Rules 230 governs the calendaring and procedures of civil motions
 3
     with the following additions:
 4
           (a) The opposition and reply must be filed by 4:00 p.m. on
 5
                the day due; and
 6
           (b) When the last day for filing an opposition brief falls
 7

 8              on a legal holiday, the opposition brief shall be filed

 9              on the last court day immediately preceding the legal

10              holiday.
11         Failure to comply with Local Rule 230(c), as modified by
12
     this order, may be deemed consent to the motion and the court may
13
     dispose of the motion summarily. Further, failure to timely
14
     oppose a summary judgment motion1 may result in the granting of
15
     that motion if the movant shifts the burden to the nonmovant to
16

17   demonstrate that a genuine issue of material fact remains for

18   trial.
19         The Court places a page limit of twenty (20) pages on all
20
     initial moving papers, twenty (20) pages on oppositions, and ten
21
     (10) pages for replies.      All requests for page limit increases
22
     must be made in writing to the Court setting forth any and all
23
     reasons for any increase in page limit at least fourteen (14)
24

25   days prior to the filing of the motion.

26   ///

27   1 The Court urges any party that contemplates bringing a motion for summary
     judgment or who must oppose a motion for summary judgment to review Local Rule
28   260.
                                           3
 1         VII. FINAL PRETRIAL CONFERENCE
 2         The Court grants the parties’ request to waive the Pretrial
 3
     Conference.
 4
           VIII. TRIAL
 5
           A bench proceeding is set for August 3, 2020 at 9:00 a.m.,
 6
     for consideration of the parties’ cross-motions for judgment
 7

 8   under Federal Rule of Civil Procedure 52.   Briefing of the

 9   motions shall be according to the Federal Rules of Civil

10   Procedure, this Court’s Local Rules and this Order.   The parties
11   estimate a court trial length of approximately two hours.
12
           IX. SETTLEMENT CONFERENCE
13
           The Court may set a settlement conference if the parties so
14
     request.   In the event an early settlement conference date is
15
     requested, the parties shall file said request jointly, in
16

17   writing.   The request must state whether the parties waive

18   disqualification, pursuant to Local Rule 270(b), before a
19   settlement judge can be assigned to the case.   Absent the
20
     parties’ affirmatively requesting that the assigned Judge or
21
     Magistrate Judge participate in the settlement conference AND
22
     waiver, pursuant to Local Rule 270(b), a settlement judge will be
23
     randomly assigned to the case.
24

25   ///

26   ///

27   ///
28
                                       4
 1        X.       VOLUNTARY DISPUTE RESOLUTION PROGRAM
 2        Pursuant to Local Rule 271, parties may stipulate at any
 3
     stage in the proceedings to refer the action, in whole or in
 4
     part, to the Voluntary Dispute Resolution Program.
 5
          XI.      MODIFICATION OF PRETRIAL SCHEDULING ORDER
 6
          The parties are reminded that pursuant to Rule 16(b) of the
 7

 8   Federal Rules of Civil Procedure, the Pretrial Scheduling Order

 9   shall not be modified except by leave of court upon a showing of

10   good cause.    Agreement by the parties pursuant to stipulation
11   alone to modify the Pretrial Scheduling Order does not constitute
12
     good cause.    Except in extraordinary circumstances,
13
     unavailability of witnesses or counsel will not constitute good
14
     cause.
15
          XII.     OBJECTIONS TO PRETRIAL SCHEDULING ORDER
16

17        This Pretrial Scheduling Order will become final without

18   further order of the Court unless objections are filed within
19   fourteen (14) calendar days of service of this Order.
20
          IT IS SO ORDERED.
21
     DATED: June 17, 2019
22

23
                                           Troy L. Nunley
24                                         United States District Judge

25

26

27

28
                                       5
